Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00105-CV
____________
 
EDWARD VAN BUREN, JR., Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the
164th District Court
Harris County,
Texas
Trial Court Cause No. 02‑39096
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 27,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On March 5, 2004, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.